IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                                   March 7, 2011 Session

FREDA MICHELLE HUMBARD MILLER v. STEVEN DWAYNE MILLER

                    Appeal from the Circuit Court for Jefferson County
                       No. 20,939-I      Ben W. Hooper II, Judge



               No. E2010-00225-COA-R3-CV- FILED - APRIL 29, 2011




C HARLES D. S USANO, JR., concurring.

        I concur in the decision of the majority opinion to vacate so much of the trial court’s
judgment as pertains to the issue of child support. I also concur in the majority’s decision
to remand this case to the trial court with respect to the issue of child support. I write
separately to express my view that the absence of the supporting worksheets in the record
transmitted to us does not necessarily mean that the trial court failed to utilize these
worksheets in arriving at the respective amounts of child support decreed in the court’s
judgment. If such worksheets were utilized, and employed correctly, in arriving at the trial
court’s child support decrees and if those worksheets are still available, there is no reason for
the trial court to again make the necessary calculations. All that would be required is the
filing of the worksheets “as part of the official record.” See Tenn. Comp. R. & Regs. ch.
1240-2-4-.04(1) (2008).

       Accordingly, I concur in the majority opinion.


                                                    _______________________________
                                                    CHARLES D. SUSANO, JR., JUDGE